DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1)as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bangi (US 20170334628).
Regarding claim 1, Bangi discloses, A synthetic resin bottle (Para 23; Fig. 1) having a cylindrical body  section (Fig. 1) is characterized in that the synthetic resin bottle has four pressure reduction absorbing panels (Fig.9,132; Para 28) arranged at equal intervals in the body section (Fig. 9), and column portions (144) each having an arc-shaped wall surface arranged between the pressure reduction absorbing panels (132), and the arc-shaped wall surface of the column portion in a cross section of the body section constitutes a part of a virtual single true circle, total circumferential length of the arc-shaped wall surfaces of the column portions is 55% to 75% of entire circumferential length of the true circle (Fig. 10; the upper end of 144 appears to cover at least 55% to 75% of the entire circumference length of the true circle).
In the event Bangi does not disclose, total circumferential length of the arc-shaped wall surfaces of the column portions is 55% to 75% of entire circumferential length of the true circle, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bangi to incorporate total circumferential length of the arc-shaped wall surfaces of the column portions is 55% to 75% of entire circumferential length of the true circle as this limitation is recognized as a matter of design choice for the purpose of facilitating different size of hand. 

Regarding claim 2, Bangi discloses, A synthetic resin bottle (Para 23; Fig. 1) having a cylindrical body  section (Fig. 1) is characterized in that the synthetic resin bottle has four pressure reduction absorbing panels (Fig.9,132; Para 28) arranged at equal intervals in the body section (Fig. 9), and column portions (144) each having an arc-shaped wall surface arranged between the pressure reduction absorbing panels (132), and the arc-shaped wall surface of the column portion in a cross section of the body section constitutes a part of a virtual single true circle (Fig. 9), and an angle formed between a radial line passing through a circumferential center of the column portion (144) and a radial line passing through a circumferential edge of the column portion (144) is 55% to 75% of an angle formed between a radial line passing through a circumferential center of the column portion and a radial line passing through a circumferential center of a pressure reduction absorbing panel adjacent to the column portion (Fig. 9;  Bangi appears to disclose an angle formed between a radial line passing through a circumferential center of the column portion and a radial line passing through a circumferential edge of the column portion is atleast 55% to 75% of an angle formed between a radial line passing through a circumferential center of the column portion and a radial line passing through a circumferential center of a pressure reduction absorbing panel adjacent to the column portion).
In the event Bangi does not disclose an angle formed between a radial line passing through a circumferential center of the column portion and a radial line passing through a circumferential edge of the column portion is 55% to 75% of an angle formed between a radial line passing through a circumferential center of the column portion and a radial line passing through a circumferential center of a pressure reduction absorbing panel adjacent to the column portion; It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Bangi to incorporate this limitation as it is recognized as a matter of design choice for the purpose of facilitating different size of hand.

Regarding claim 3, Bangi discloses, the four pressure reduction absorbing panels have the same shape as each other (Fig. 4, 5)

Regarding claim 6, Bangi discloses the synthetic resin bottle is a bottle to be heated (Para 2, 3, 5).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bangi (US 20170334628) as applied to claim 1 or 2 above, and further in view of NAHIL (US 6112925).
Regarding claim 4, Bangi does not explicitly discloses an end portion of the pressure reduction absorbing panel connected to the circumferential edge of the column portion in the cross section of the body section is a curved line having a curvature radius of 5mm or more. However, a configuration wherein a concave section and an outer surface are connected by a curve having a radius of curvature of a value within the range of 5 mm or greater is well known as disclosed by Nahil (Col. 2, line 15-20; the vicinity of R4 “ 0.254 -0.508 cm”). This limitation as claimed is recognized as a matter of design choice. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Bangi to incorporate an end portion of the pressure reduction absorbing panel connected to the circumferential edge of the column portion in the cross section of the body section is a curved line having a curvature radius of 5mm or more for the purpose of improving ergonomics while accommodating slight or intense deformation of the bottle. Such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP § 2144.04(IV).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bangi (US 20170334628) as applied to claim 1 or 2 above, and further in view of OTA (JP 2006321522; provided by applicant).

Regarding claim 5, Bangi discloses the pressure reduction absorbing panel has a concave portion including a curved line (Bangi, Fig. 9). OTA additionally establishes the fact that, a concave section for a pressure absorbing panel having a curve line is well known (OTA, Fig. 2). While, a curved line having a curvature radius of 15mm or more in the cross section of the body section for the pressure absorbing panel is not disclosed by Bangi or OTA; this limitation is recognized as a matter of design choice. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Bangi to incorporate pressure reduction absorbing panel has a concave portion including a curved line having a curvature radius of 15mm or more in the cross section of the body section since such a modification would have involved a mere change in the size of a component for the purpose of for the purpose of improving ergonomics while accommodating slight or intense deformation of the bottle.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP § 2144.04(IV).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bangi (US 20170334628) as applied to claim 1 or 2 above, and further in view of Smith (WO 2004094261; provided by applicant).

Regarding claim 7, Bangi does not explicitly discloses at least an outer peripheral surface of the body section is provided with an embossed portion.
Smith is in the field of endeavor and discloses a hot-fill bottle comprising an outer peripheral surface of the body section is provided with an embossed portion (Smith; Under summary of the invention “three dimensional logos embossed into the wall of the bottle”) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Bangi to incorporate an outer peripheral surface of the body section is provided with an embossed portion for the purpose of creating an anti-slip area for improving gripability of the bottle. 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDUL ISLAM/Examiner, Art Unit 3736           



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736